DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 11/18/2020 have been entered. Claims 13, 22, 28, 37, and 38 have been canceled. Claims 12, 17-21, 23-27, 29-36, and 39 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election of Group II, drawn to a method of using a product, in the reply filed on 7/25/2018 stands.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 12, 17-18, 20-21, 23-25, 27, 29-32, 34 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Quinn et al (1997, U.S. Patent 5,695,996) in view Kimura et al (2008, Lab Chip, 8, 741-746), Baxter et al (U.S. PGPUB 2005/0266393) and Gomez-Sjoberg et al (2007, Anal. Chem., 79, 8557-8563; reference U).
Regarding claims 12, 21 and 27, Quinn teaches a method comprising providing an artificial organ system comprising an endothelial cell layer, an epithelial cell layer and an artificial microporous membrane disposed between and in direct contact with the endothelial cell 
Quinn does not teach the specifics of the device, such that it has two microchannels on either side of the membrane with ports, or that two devices are connected for multiple fluid flow (claims 12, 17, 21, 23-24, 27, 29-31, 34 and 39). Quinn does not teach using lung cells (18, 25 and 32). 
Kimura teaches an integrated microfluidic system for long-term perfusion culture and on-line monitoring of tissue models (see title and abstract). Regarding claims 12, 21 and 27, Kimura teaches the microfluidic system comprises two vertical microchannels separated by a semipermeable membrane on which the cells are cultivated (see col. 2 on page 741 and Figure 1). Regarding claims 12, 18, 21, 25, 27, and 32, Kimura teaches that the device can be used with different types of cells, therefore multiple devices would be used for multiple cell types, and Kimura provides an example wherein lung cells are used (see col. 1 on page 746). Regarding claims 12, 17, 21, 23-24, 27 and 30-31, Kimura teaches the microchannels are each individually connected to both an exchange port (first port) and a micropump (second port) to allow for control of media flow and exchange, all of which open to the outside of the microchannels (see Figure 1). Regarding claims 12, 21 and 27, Kimura teaches the media flow results in a culture system that mimics the cells in vivo characteristics over a period of two weeks (see abstract and col. 2 on page 741). Regarding claim 20, Kimura also teaches taking microscope images over time (see Figures 6-7).
	Regarding claims 12, 17, 21, 23-24, 27 and 29-31, Baxter is also drawn to microscale cell culture systems with fluid flow that mimic organs (see abstract and claim 1) and that the 
Regarding claims 12, 21, 27 and 34, Gomez-Sjoberg teaches that it is beneficial to have the ability to have specific media formulations in individual chambers in microfluidic devices such that the media in each chamber can be specifically controlled to optimize the needs of the cells in each chamber (see abstract). Regarding claims 12, 21, 27 and 34, like Baxter, Gomez-Sjoberg teaches using a multiplex system to control media feed, and Gomez-Sjoberg teaches the system has multiple inputs with a multiplexer to individually formulate the composition of reagents fed to each chamber (see page 5885).
It would have been obvious to combine Quinn with Kimura to use lung cells in Quinn’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using lung cells in Quinn’s method because Kimura teaches lung cells can be cultured on membranes in fluid flow culture devices. The skilled artisan would have been motivated to use lung cells in Quinn’s method because Kimura teaches different cell types can be modeled on the device.

	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 19, 26, 33 and 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quinn et al (1997, U.S. Patent 5,695,996) in view Kimura et al (2008, Lab Chip, 8, 741-746), Baxter et al (U.S. PGPUB 2005/0266393) and Gomez-Sjoberg et al (2007, Anal. Chem., 79, 8557-8563) as applied to claims 12, 17-18, 20-21, 23-25, 27, 29-32, 34 and 39 above, and further in view of Toner et al (2004, U.S. Patent 6,759,245).
The teachings of Quinn, Kimura, Baxter and Gomez-Sjoberg are discussed and relied upon above. 
Quinn, Kimura, Baxter and Gomez-Sjoberg do not teach using cells from the liver on one of the devices or that the epithelial cells secrete a protein into the flowing fluid.
Regarding claims 19, 26, 33, and 35-36, Toner teaches flow-through cell culturing devices used to culture cells, including hepatocytes (liver epithelial cells), with high levels of cell organ functions (see abstract). Regarding claims 19, 26, 33, and 35-36, Toner teaches it can be useful to include liver endothelial cells in co-culture with the hepatocytes (see col. 20 lines 40-50). Regarding claim 35, Toner teaches semi-porous membrane can be selected to allow passage of secreted proteins in flowing fluid and Toner teaches epithelial cells secrete proteins (see Figure 16 and col. 16 lines 49-56).

	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered as they apply to this new grounds for rejection, but they are not persuasive. 
Applicant highlights that the claim amendments wherein the media in the endothelial cell chamber is different from the media in the epithelial cell chamber, and wherein the media from the first endothelial chamber flows to the second endothelial chamber. Applicant summarizes teachings from the secondary reference Baxter and alleges Baxter does not provide motivation to only link the endothelial chambers of the first and second devices. As an initial mater, it is noted that the claimed method does not exclude the linking of any chambers. While the claimed method limits to inputs for first and second, or first, second and third fluids, the claimed method does not limit to any chambers not being linked together. Contrary to the applicant’s assertions, Baxter does provide motivation to specifically connected chambers with the same cell types, 
Applicant again highlights that the claim amendments wherein the media in the endothelial cell chamber is different from the media in the epithelial cell chamber. Applicant summarizes the primary reference Quinn and points out that Quinn does not teach this limitation since Quinn’s system only uses one media for both cell types. Applicant similarly highlights that neither Kimura nor Baxter teach using specialized media formulations for different chambers comprising different cell types. However, as stated above, the newly cited Gomez-Sjoberg teaches that it is beneficial to have the ability to have specific media formulations in individual chambers in microfluidic devices such that the media in each chamber can be specifically controlled to optimize the needs of the cells in each chamber. As similarly taught by Baxter, Gomez-Sjoberg teaches using a multiplex system to control media feed, and Gomez-Sjoberg teaches the system has multiple inputs with a multiplexer to individually formulate the composition of reagents fed to each chamber. Therefore Gomez-Sjoberg specifically provides 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653